DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1, 3, 10, 15, 21-22, 27 and 31-37 in the reply filed on 11/02/2020 is acknowledged.
Claims 49-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 1, 3, 10, 15, 21-22, 27, 31-37 and 49-53 are pending. 
Claims 49-53 are withdrawn. 
Claims 1, 3, 10, 15, 21-22, 27 and 31-37 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 10, 15, 21-22, 27 and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims are broadly drawn to a method of enhancing photosynthesis in a plant transformed with a Rieske Iron Sulphur protein of unspecified structure and specific activity.
Applicants describe a Rieske FeS polypeptide from tobacco of SEQ ID NO: 1 and coding sequences (i.e. PetC) of SEQ ID NO: 2 and 3 thereof.
Applicants do not describe the specific structures or specific activity of any Rieske FeS polypeptide that when expressed heterologously in a plant chloroplast would increase photosynthesis rate, increase biomass, increase size, show faster rates of growth or show an enhanced yield relative to an untransformed wild type plant, other than the polypeptide of SEQ ID NO: 1 encoded by SEQ ID NO: 3 (from nt 3 to nt 687) and partially by SEQ ID NO: 2.
In addition, Applicants do not describe any polynucleotide having 70% sequence identity to either SEQ ID NO: 2 or SEQ ID NO: 3 encoding a polypeptide that when expressed heterologously in a plant would increase the rate of photosynthesis. It is important to note that a polynucleotide having 70% sequence identity would encode a polypeptide with as little as 10% sequence identity to a full length polypeptide of SEQ ID NO: 1, which is not supported either by Applicants specification or the prior art.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of Rieske FeS polypeptides that when expressed heterologously would yield any one of the increased biometric parameters recited in claim 3.  Applicants only describe SEQ ID NO: 1 that when expressed in Arabidopsis showed increased CO2 assimilation rates in mature plants and final biomass (specification page 30).  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of Rieske Iron Sulphur proteins that enhance photosynthetic rate when expressed heterologously in a plant.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary structural elements essential for a polypeptide to enhanced photosynthesis and increase plant biomass, it remains unclear what features identify invention as broadly claimed.  Since the genus of plants heterologously expressing a Rieske Iron Sulphur protein has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3, 10, 15, 21, 22, 27, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,310,271 issued 30 October 2001.
The claims are drawn to a method of increasing photosynthesis rate comprising expressing in a plant heterologously a polynucleotide encoding a Rieske Iron Sulphur protein, wherein the biomass in the transformed plant is increased.
The ‘271 Patent teaches heterologous expression in tobacco of a spinach polypeptide having a Rieske Iron Sulphur motif that showed increased biomass compared to a wild type plant (See Examples 9-14 columns 9-11; especially example 14 in column 11 lines 38-45; and see also Column 13 lines 25-32 for propagation of primary transformants); wherein claim 21 only requires introduction into a plant of the Rieske Iron Sulphur coding sequence and the passive recitation of increasing the expression of cytochrome b6f complex is an intended outcome of the transformation; and the and/or that appears throughout the claims is viewed as a recitation of alternatives.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 3, 10, 15, 21-22, 27 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamori, W. et al. (publ. online 3 November 2015) Plant Cell and Environment, Vol.39, no.1; pp. 80-87.
The claims are broadly drawn to a method of increasing photosynthesis rate comprising expressing in a plant heterologously a polynucleotide encoding a Rieske Iron Sulphur protein having at least 70% identity to SEQ ID NO: 1, 2 or 3 wherein the biomass in the transformed plant is increased.
Yamori teaches a clear relationship between Rieske Iron Sulphur protein levels and leaf photosynthesis, growth rate and yield and that enhancing photosynthesis in the plant leaf by overexpressing a Rieske Iron Sulphur protein is a useful target for increasing crop productivity and yield by increasing electron transport rate and cytochrome b6f complex (which includes the Riesle Iron Sulphur protein) in the leaves of crop plants that have extra sink capacity (see Discussion pages 84-85; including paragraph spanning right and left columns on both pages 84 and 85; and paragraph spanning pages 84-85).
	It would have been obvious for one of ordinary skill to transform any crop plant to overexpress heterologously the Rieske Iron Sulphur protein of the cytochrome b6f complex in order to enhance crop yield. One of ordinary would have been motivated by the success of Yamori in demonstrating the relationship between Rieske Iron Sulphur protein levels the cytochrome b6f complex and would have a reasonable expectation of success in enhancing leaf photosynthesis, growth rate and yield.


All claims are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663